DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The amendments to Figures 4 and 5 have been accepted in overcoming the previous objections.

Specification

The amendment to paragraph [0047] has been accepted in overcoming the previous objection. 

Claims

The amendments to claims 1, 10 and 19 have been accepted in overcoming the previous 35 USC 112 rejections.

Allowable Subject Matter

Claims 1-19 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 7-13, 16-19 and 28 were rejected under 35 USC 102(a)(2), in the Non-Final Office Action mailed 04/07/2022. In response, the Applicant has asserted that the previously relied upon prior art reference to Yan et al. (US 2019/0272810) cannot be considered prior art given the reference is an exception under 35 USC 102(b)(2)(c) (i.e. reference and present invention owned by the same person).
After further search and consideration of the prior art, no further references could be found which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. In particular, a method, system or medium embodying a program, which detects multiple elements through the use of first and second sensors, generates corresponding signals according to the detected elements of said sensors, determines a tune and rhythm of a musical score based on said signals and generates the musical score based on said tune and rhythm as claimed. 
Therefore, independent claims 1, 10 and 19, and their dependent claims 2-9, 11-18 and 28, have been deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        08/05/2022